Citation Nr: 1242284	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  07-09 983A	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating greater than 10 percent for a right shoulder disability.

3.  Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease of the right knee.

4.  Entitlement to an initial disability rating greater than 10 percent for gastroesophageal reflux disease with a hiatal hernia.

5.  Entitlement to an initial disability rating greater than 20 percent for degenerative disc disease of the cervical spine, with radiculopathy.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to September 2005.  He was awarded the Combat Infantry Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2005, March 2007, and November 2007 RO decisions.  The Veteran presented sworn testimony in support of his appeal during an October 2007 hearing at the RO.  The Board remanded the matter in May 2010 for further evidentiary development.  Such development having been accomplished, it is once again before the Board for appellate review.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has had essentially normal lumbar spine motion, with some limitation due to pain; he has not had muscle spasm, guarding, abnormal gait, or abnormal spinal contour.  

2.  The Veteran takes multiple prescription medications, the steroid injections, and recently, radiofrequency ablation procedures to control his back pain and improve his lumbar functioning.  

3.  The Veteran does not have incapacitating episodes related to lumbar spine intervertebral disc disease.

4.  The Veteran is right-hand dominant.

5.  The Veteran has been able to raise his right arm above his shoulder level, thus above 90 degrees, throughout the appeal period.  

6.  The Veteran has no right knee ankylosis, no subluxation or instability, no dislocated cartilage, and no impairment involving the right tibia or fibula. 

7.  The Veteran has essentially normal right knee range of motion; however, he has arthritis documented on X-ray, pain in the knee, and some limitation of right knee functions.

8.  The Veteran's symptoms of gastrointestinal reflux disease with a hiatal hernia include daily distress, daily nausea, frequent gas, indigestion, and abdominal pain, but no weight loss related to his reflux disease, no evidence of anemia or malnutrition of any kind, and no impairment of his health.


CONCLUSIONS OF LAW

1.  An initial disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 (2012).

2.  An initial disability rating in excess of 10 percent for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5099-5021(2012).

3.  An initial disability rating in excess of 10 percent for a right knee disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2012).

4.  An initial disability rating in excess of 10 percent for gastroesophageal reflux disease with a hiatal hernia is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.113, 4.114, Diagnostic Code 7346 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the disabilities at issue cause greater impairment than is reflected by the disability ratings currently assigned.  He therefore requests higher disability ratings.

Service connection for each of the disabilities at issue was granted effective immediately upon the Veteran's discharge from service.  He indicated his disagreement with the ratings assigned following the initial grant of service connection.  In a March 2007 decision, the RO increased the disability ratings assigned to degenerative joint disease of the right knee and gastroesophageal reflux disease, effective as of the Veteran's discharge from service.  As these grants do not represent a complete grant of the benefits sought on appeal, however, the Board will consider whether higher ratings are warranted.  AB v. Brown, 6 Vet. App. 35 (1993).  Because he has perfected an appeal as to the assignment of the initial ratings for these disabilities following the initial awards of service connection, the VA is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grants of service connection until the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  


Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  He was informed of these elements with regard to his claim for service connection in an August 2005 letter, prior to the initial adjudication of the matters on appeal.  The Federal Circuit held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the disability rating assigned by a RO following an award of service connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, once a decision has been made awarding service connection, a disability rating, and an effective date, § 5103(a) notice has served its purpose, as the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This information was provided in a March 2006 letter shortly after the Court promulgated the Dingess/Hartman decision.

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate with regard to the issues decided herein.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Service treatment records, VA medical records, post-service treatment records from Walter Reed Army Hospital and Bethesda Naval Medical Center, private treatment reports, and VA examination reports have been obtained and reviewed in support of the Veteran's claims.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  
   
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).

Because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating claims for increased ratings, we must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

When a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

Under the provisions of Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

	Lumbar spine

The Schedule for Rating Disabilities provides a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under these criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

Under the General Rating Formula, the regulations provide, in pertinent part, for a 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:  Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Note (2):  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Range of lumbar spine motion is depicted in Plate V of 38 C.F.R. § 4.71a, as well.

Service connection for degenerative disc disease of the lumbar spine was granted based upon the Veteran's service medical records which revealed that the Veteran has had this condition for many years to include many years during active service.  The currently-assigned 10 percent disability rating was assigned based upon 2005 findings that the Veteran's forward flexion was limited by pain at 80 degrees.  Review of his post-service treatment records reveals that he takes prescription pain and arthritis medication, and that he is given routine epidural steroid shots for control of his low back pain and symptoms.  Magnetic resonance imaging tests over the years have been interpreted as showing mild multilevel degenerative disc disease without evidence of root impingement.  In 2011, he underwent three radiofrequency ablations, which he reported helped significantly with his back pain.  

Service connection is in effect for radiculopathy affecting the left leg as related to the Veteran's lumbar spine degenerative joint disease.  A 10 percent disability rating has been assigned.  This rating is not on appeal.  The Board notes, however, that nerve testing in 2011 was interpreted as showing no lumbar radiculopathy.  

With regard to functionality, the report of an October 2007 VA examination reflects the Veteran's report that he could only ride in a car comfortably for 15 minutes before his back would start to bother him.  He did not participate in sports or play golf anymore on account of his back.  A November 2011 medical opinion is to the effect that the Veteran's back problems most likely limit his ability to engage in work requiring repetitive bending and lifting, but that occasional lifting and bending should not be an issue for him.  

Range of motion testing throughout the appeal period confirms the 2005 findings that the Veteran's range of thoracolumbar spine motion has been essentially normal, but for limitation of forward flexion by 10 degrees due to pain.  He does not report incapacitating episodes or restriction of function.  Comparison of the range of motion test results over the years that this appeal has been pending shows that the most recent rest results, in 2011, reflect the greatest range of motion throughout the entire time frame at issue, as there was no objective evidence of painful motion upon testing.  According to the Veteran's own report, the 2011 radiofrequency ablation procedures helped with his back pain, and may have helped with his range of motion as well.  However, at no point during the appeal period, did he manifest limitation of motion to an extent which would warrant the assignment of a 20 percent or greater disability rating on that basis.  At no point during the appeal period did the Veteran manifest lumbar muscle spasm, guarding, altered gait or abnormal spinal contour during examination or medical care.  

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.  Note (1):  For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Although the Veteran has intervertebral disc syndrome, his post-service treatment records do not reflect incapacitating episodes as defined by this regulation.  Therefore, a compensable rating on this basis is not warranted.

The Board recognizes the highly proactive measures that he takes to control his back pain, including multiple medications, the steroid injections, and most recently, the radiofrequency ablation procedures.  His VA medical records reflect that he has an active, ongoing relationship with the VA pain clinic.  He is to be commended for all of this.  However, nothing in the medical evidence supports the award of a disability rating greater than 10 percent for impairment of the lumbar spine at any point during the appeal period.  The preponderance of the evidence is against the claim and the appeal must be denied.

	Right shoulder

During service, in 2001, the Veteran underwent arthroscopic surgery for repair of a labral tear involving his right shoulder.  He is right hand dominant.

According to the report of the VA examination conducted concurrently with the Veteran's separation from service, he had recurrent right shoulder pain, but he reported that the pain was not debilitating, as he could function and perform daily activities.  Upon clinical examination, no swelling or deformity of the shoulder was noted.  He had right shoulder flexion of 40 degrees, extension of 40 degrees, abduction of 130 degrees, and adduction of 40 degrees.  However, the author of the report also specified that the Veteran was able to perform the internal and external rotation exercises with his arm at a 90 degree angle, or to shoulder level.

During a February 2007 VA examination, the Veteran reported that the shoulder was painful and was getting progressively worse.  Upon examination, he had range of right shoulder flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, external rotation from 0 to 90 degrees, internal rotation from 0 to 90 degrees, with no additional limitation of motion upon repetitive use.  The examiner noted crepitus and tenderness of the right shoulder and rendered a diagnosis of arthralgia.  Upon X-ray, mild hypertrophic changes were present in the glenohumeral joint and the acromioclavicular joint.  The subacromial spaces and the humerus head were within normal limits.  The examiner opined that the shoulder would cause no significant occupational effect, with a mild effect upon chores and sports.

The report of an October 2007 VA examination reflects the Veteran's report that he really had no functional loss of his shoulder; that he was able to do pretty much what he wanted to, although he may pay for it later with pain.  Repetitive use of the shoulder caused an increase in pain, but no loss of motion or functionality.  Upon examination, right shoulder abduction was limited to 150 degrees by pain, forward elevation was limited to 155 degrees by pain, external rotation was limited to 80 degrees, and internal rotation was limited to 60 degrees.  The examiner rendered a diagnosis of right shoulder rotator cuff tear and acromioclavicular joint separation.  

During the October 2007 hearing, the Veteran testified that he experiences pain on use and incapacitation after use.  He gave the example that the effort required to wax his wife's car would put his shoulder out of commission for several days afterward.   

Range of motion testing in August 2010 revealed flexion from 0 to 145 degrees, abduction from 0 to 110 degrees, internal and external rotation from 0 to 90 degrees with no additional limitations after repetition.  The examiner opined that the right shoulder would have no significant occupational effects and no effects on usual daily activities.  

Range of motion testing in October 2011 revealed flexion to 170 degrees, at which point the motion became painful.  Abduction was to 180 degrees with no objective evidence of painful motion.  Range of motion was not diminished upon repetition.  He had full muscle strength in the shoulder.  Clinical tests used to indicate the presence of a rotator cuff tear, rotator cuff tendinopathy, infraspinatus tear, or subcapularis tear in the right shoulder were negative.  Similarly, clinical tests for instability and acromioclavicular joint pathology in the right shoulder were negative.  The examiner opined that the Veteran had no functional impairment of the right shoulder or arm and rendered a diagnosis of arthritis of the right shoulder.  In a November 2011 addendum, the examiner explained that the Veteran's right shoulder disability probably makes tasks involving lifting over the level of his shoulder difficult, but should not impede his ability to lift up to the level of the shoulder.

The currently-assigned ten percent disability rating was assigned as analogous to a torn muscle, and reflects painful or limited motion of a major joint under the built-up Diagnostic Code of 5099-5021.  Diagnostic Code 5021 provides that myositis will be rated based on limitation of motion of the affected part, in the same manner as arthritis is rated upon the resulting limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5021.  A "standardized" depiction of shoulder motion is provided in 38 C.F.R. § 4.71, Plate I, which shows flexion (forward elevation) from 0 degrees to 180 degrees, abduction from 0 degrees to 180 degrees, external rotation from 0 degrees to 90 degrees, and internal rotation from 0 degrees to 90 degrees.

Diagnostic Code 5201 provides the criteria for rating limitation of arm motion at the shoulder level.  In the case of a major or dominant joint, such as the Veteran's right shoulder, a 20 percent rating is warranted for motion limited to shoulder level (i.e., motion limited from 45 to 90 degrees).  A 30 percent rating is provided for motion limited to midway between side and shoulder level.  Motion limited to 25 degrees from the side warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  Higher disability ratings are also provided for ankylosis, nonunion, malunion, and recurrent dislocation of the various parts of the shoulder.  However, the Veteran fortunately does not have any of these problems involving his shoulder; therefore, the provisions of Diagnostic Code 5201 govern the disability rating to be assigned.  

The evidence of record clearly reflects that the Veteran has been able to raise his right arm above his shoulder level throughout the appeal period.  As the RO Decision Review Officer noted, this range of right shoulder motion would generally support a noncompensable disability rating.  However, in light of the Veteran's pain and his testimony regarding incapacity upon heavy usage, a 10 percent disability rating was awarded.  The Board views this as a fair and equitable solution under the circumstances.  However, the preponderance of the evidence is against the assignment of a higher disability rating for the Veteran's right shoulder degenerative joint disease.

	Right knee

At separation from service, the Veteran complained of recurrent bilateral knee pain, and of his knees buckling.  He was taking Celebrex for his knees and other joint pain.  He reported the pain was not debilitating and that he could function and perform daily activities.  Degenerative joint disease is documented on X-ray.  The report of an August 2005 magnetic resonance imaging test shows that no meniscal tears were evident, the cruciate and collateral ligaments were intact, and there was no evidence of fracture.  A focal abnormality in the lateral aspect of the medial femoral condoyle with abnormal signal seen in the cartilage and a small focal area of underlying bone edema without evidence of cortical disruption were identified, however.  

During a February 2007 VA examination, the Veteran reported that his right knee was painful most of the time, and buckled when walking and climbing stairs.  He stated the pain was getting progressively worse.  He was taking pain medication and anti-inflammatory medication.  Upon examination, he had range of right knee flexion from 0 to 135 degrees.  Upon X-ray, there were mild osteoarthritic changes in the femoral patellar joint.  The medial and lateral joint spaces of the knee were unremarkable.  The examiner opined that the right knee would cause no significant occupational effect, with a mild effect upon recreation, travelling, and a moderate effect upon sports.  

Range of motion testing in August 2010 revealed extension at 0 and flexion at 145 degrees with no additional limitations after repetition.  The examiner opined that the right knee would have no significant occupational effects and no effects on usual daily activities.  

Range of motion testing in December 2011 revealed entirely normal right knee motion with no objective evidence of painful motion, no additional limitation upon repetition, and no functional loss or functional impairment of the knee and lower leg.  He had normal muscle strength in the area.  Clinical tests revealed no instability of the knee.  The examiner explained that the Veteran's right knee pathology limits his ability to work at jobs requiring constant squatting and climbing, but that he should be able to handle occasional squatting and climbing.  The examiner described the X-rays as showing mild, age-appropriate osteoarthritic changes in the right knee.  The examiner also highlighted the 2005 magnetic resonance imaging results showing the increased T2 signal and underlying bone edema.  

The currently-assigned 10 percent disability rating was assigned under the provisions of Diagnostic Code 5003, which requires that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, rather than added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating may be assigned for degenerative arthritis with X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating may be assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Limitation of knee motion is rated utilizing the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides that limitation of flexion to 60 degrees is rated as noncompensable, limitation of flexion to 45 degrees is rated as 10 percent disabling, limitation of flexion to 30 degrees is rated as 20 percent disabling, and limitation of flexion to 15 degrees is rated as 30 percent disabling.  Diagnostic Code 5261 provides that limitation of extension to 5 degrees is rated as noncompensable, limitation of extension to 10 degrees is rated as 10 percent disabling, limitation of extension to 15 degrees is rated as 20 percent disabling, limitation of extension to 20 degrees is rated as 30 percent disabling, limitation of extension to 30 degrees is rated as 40 percent disabling, and limitation of extension to 45 degrees is rated as 50 percent disabling.  Plate II in 38 C.F.R. § 4.71 provides a pictorial depiction of knee flexion and extension between zero and 140 degrees.

In reviewing the Veteran's right knee impairment, the Board initially emphasizes that he has no ankylosis, no subluxation or instability, no dislocated cartilage, and no impairment involving the tibia or fibula.  Thus, no further discussion of the Diagnostic Codes which provide criteria for evaluating these problems is warranted.

The Veteran's primary impairment is the degenerative joint disease which does not cause compensable limitation of motion, but does affect his ability to squat and climb stairs, as well as his participation in sports, recreation and travel.  Although the most recent VA examiner emphasized the findings of increased T2 signal and underlying bone edema, no impairment other than pain appears to be associated with these findings.  In short, the award of a 10 percent disability rating for the right knee as a major joint is the highest possible disability rating to be assigned under the circumstances.  In addition to the Veteran's arthritis and pain, this disability rating equitably compensates him for his somewhat reduced functionality due to the right knee, and also recognizes his need for pain medication related to his knee..  The preponderance of the evidence is against the award of a higher disability rating and the appeal must be denied.



	Gastroesophageal reflux disease

The diagnosis of gastroesophageal reflux disease with hiatal hernia was established during service following visualization with an upper gastrointestinal scope.  Treatment reports during and after service reflect that the problem has been controlled with medication.  It does not appear that he has received medical care for this problem since his discharge from service, other than the medication which he obtains over the counter.

The report of a February 2007 VA examination shows that the Veteran feels he has little improvement despite the medication he takes, as he continues to have symptoms of gastric reflux on a weekly basis, worsening at nighttime.  He also reported weekly nausea, and daily esophageal distress accompanied by pain.  Upon clinical examination, moderate abdominal tenderness in all quadrants was noted with no masses or bulges.  The examiner opined that the Veteran's reflux disease had no significant effects upon the Veteran's occupation or daily activities, except for a mild impact upon his daily feeding.

The report of an August 2010 VA examination reveals that he continued to take medication but he described the problem as worsening, with now-daily nausea and pain with swallowing liquids.  The examiner noted no significant weight loss or malnutrition.  

The Veteran's VA treatment records reflect that he consulted with a nutritionist in the effort to lose some weight.  His motivation for losing weight was noted to simply be a reduction of his body mass, however.  At no point in the records reflecting these consultations does any mention of reflux disease appear.  

The Veteran underwent another VA examination as to the hiatal hernia in October 2011.  Again, the examiner noted the Veteran's complaints of reflux disease with frequent gas, indigestion, and abdominal pain.  The examiner opined that the Veteran's hiatal hernia did not affect his ability to work.  

Regulatory guidelines regarding the appropriate rating of diseases of the digestive system provide that may such disease, although differing in the site of the pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, many coexisting diseases in this area do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle against pyramiding of ratings set forth in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113.  Therefore, ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

In this case, it is Diagnostic Code 7346, pertaining to hiatal hernia which best describes the Veteran's predominant disability picture.  Under these provisions, symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, are rated as 60 percent disabling.  Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated as 30 percent disabling.  When two or more of these symptoms are present with less severity, a 10 percent disability rating may be assigned.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Veteran's symptoms are daily distress, daily nausea, frequent gas, indigestion, and abdominal pain.  He has not had weight loss related to his reflux disease, evidence of anemia or malnutrition of any kind, or impairment of his health related to his reflux disease with a hiatal hernia.  Although he states the medication he takes is ineffective, his disease is described as under control with over the counter medication.  In short, his symptomatology fits squarely within the guidelines established for the currently-assigned 10 percent disability rating.  Absent greater symptoms productive of considerable impairment of health, the preponderance of the evidence is against the award of a disability rating greater than 10 percent.  The appeal therefore must be denied.

Extra-schedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology; as such there is no basis for referring this case for consideration of an extra-schedular rating.


ORDER

An initial disability rating greater than 10 percent for degenerative disc disease of the lumbar spine is denied.

An initial disability rating greater than 10 percent for a right shoulder disability is denied.

An initial disability rating greater than 10 percent for degenerative joint disease of the right knee is denied.
   
An initial disability rating greater than 10 percent for gastroesophageal reflux disease with a hiatal hernia is denied.


REMAND

	Cervical spine

The currently-assigned 20 percent disability rating was assigned based upon range of motion findings showing the Veteran was able to bend his head forward only to 30 degrees upon VA examination in 2005.  At that time he complained of radiculopathy into his right upper extremity.  

The Veteran has taken various prescription medications for control of his neck pain and arthritis throughout the entire appeal period.  A magnetic resonance imaging test in 2005 was interpreted as showing a disk bulge at C4-5 and the herniated disks at C5-6 and C6-7.  The report of an October 2007 VA examination shows that in addition to pain medication, he used home traction.  At times, his symptoms went into his right arm, to include numbness and tingling in the thumb and first two fingers of the right hand.  Functionally, his symptoms increased if he did a lot of driving with turning of his neck.  The October 2007 examination report also reflects findings which the examiner described as typical for right carpal tunnel syndrome.

The Veteran was examined again for purposes of VA compensation in August 2010.  The report of this examination reveals that the Veteran continued to have chronic neck pain with tingling and numbness of the right hand.  According to the report, the Veteran had recently had nerve testing performed at the VA; however, the report of such testing was not available to the examiner for review.  According to the report of another VA examination in October 2011, the report of nerve testing was still unavailable to the examiner.  The Veteran continued to report right-sided radiculopathy only.  The examiner recommended that the Veteran follow-up on the results of the nerve testing.  Interestingly, the October 2011 report also shows that the Veteran's range of cervical spine motion was essentially normal at that time.  

Unfortunately, a remand is required so that the Veteran's cervical spine disability can be fairly rated throughout the appeal period.  Because associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code, (38 C.F.R. § 4.71a, Diagnostic Code 5242) the nature and extent, if any, of the Veteran's right-sided radiculopathy must be clarified.  The 2009 test results should be obtained if possible and current testing should be accomplished, if indicated.  Because the disability rating throughout the entire appeal period is at issue, the examiner should review the detailed motor and sensory clinical examination report dated in February 2007 and provide an interpretation as to how these findings compare to the nerve conduction/electromyograph testing results.  Lastly, medical information regarding the Veteran's apparent increased range of cervical spine motion during the appeal period should be obtained.  For example, if the apparent increase in his range of forward flexion is related to the trigger point injections he has had, this should be explained by a physician with relevant expertise.  

As the Veteran continues to receive VA medical care, his VA medical records should be updated for the file as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:	

1.  VA treatment records from the Fayetteville VA Medical Center and all related clinics, dated subsequent to August 2011 should be obtained for inclusion in the claims file.  A special search should be conducted for the report of nerve testing (EMG and/or NCV) performed by the VA in 2009 and/or 2011. 

2.  After obtaining all records requested above, the veteran should be afforded a VA orthopedic examination by a physician with appropriate expertise to identify all currently-shown impairment involving his cervical spine.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination to include nerve testing, as indicated.  (If nerve testing is not indicated, the reason for this determination should be clearly explained in the examination report.)  The claims folder must be made available to the examiner for review before the examination.  The examiner is requested to discuss all functional impairment and pain involved with the Veteran's cervical spine.  In particular, the nature and extent of cervical radiculopathy should be fully identified and discussed.  A historical perspective as to cervical spine-related nerve impairment since the Veteran's discharge from service should be provided, to include an explanation/interpretation as to how the 2007 clinical sensory, reflex, and muscle testing correlates with the nerve conduction and electromyograph results.  The examiner is also requested to comment upon the Veteran's apparent increased range of cervical spine motion during the appeal period.  The complete rationale for all opinions expressed should be fully explained.

3.  After the development requested above has been completed, the RO should again review the record, to include explicit consideration as to whether a separate disability rating for nerve impairment related to the Veteran's service-connected cervical spine disc disease is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


